...   -          Case 1:19-cr-00484-KMW Document 58 Filed 09/08/20 Page 1 of 1
                case 1:19-cr-00484-KMW Document 57 Filed OS/03/20 Page 1 of 2




                                        Michael D. Horn                        lo) ~ © ~ Il \\I/ Wi      I\)'
                                            Counselor-at-Law
                                      31-19 Newtown Ave., suite 500            lK\E             _~ t0
                                               Astoria, NY 11102                CHAMBERS OF KIMBA M . WOOD
                                                                                      u.s.o.J .-S.D.N .V.



                                                                      September 2, 2020

          Via ECF Only
          Honorable Kimba M . Wood
          United States District Court Judge
          United States District Court
          Southern District of New York
          500 Pearl Street                                                        MEMO ENDORSED
          New York, NY. 10007

                 Re:     U.S. v. Oris Sanchez Olivo
                         Case 19-cr-484 (KMW)

          Your Honor,

                   On March 12, 2020, just before the COVID- 19 pandemic struck New York, my office
          filed a request for an extension of time to make an application pursuant to Rule 35 of the Federal
          Rules of Criminal Procedure for the Court to reconsider and correct Ms. Sanchez Olive' s
          sentence. The letter was filed via ECF but under the MJ docket number instead of the CR
          docket number. Between the complete shutdown of my office and the Courts this issue has
          languished without any resolution that I am aware of. By this letter we respectfully request that
           the Court grand a 35 day extension of time to file the described Rule 35 application.
                                                                                                              Jb  ~~ ~
                   Without litigating the merits, the issu e to be raised involves the Defendant's mother's
           inability to act as full time parent to my client's children if she were to be incarcerated. This
           situation has only been exacerbated by COVID-19, her age and increased risks involved tending
           to young children as schools only partial reopen. The reality of remote learning will make it
           impossible for my client and her husband (who is expecting a sentence of incarceration on his
            case) to care for their children. Your consideration of this request is respectfully appreciated.




                                                                      ~~J__
                                                                       Michael D. Horn, Esq.
                                                                       Counsel for the Defense
                                                                       31-19 Newtown Ave, #500
                                                                       A storia, NY 11102                         /
                                                                        (7s otiBEttEo:
                                                                           82>1                N.Y.,   N.Y.     ~1r ~

                                                             - ---1 .~ KIMBA ~
                                                                  ~~~                           ob"f!""',
                                                                                      u.s.o.J.
